DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Examiner notes that the claims are interpreted under the Broadest Reasonable Interpretation standard.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims require storage device configured to retrieve patient data, wherein the patient data comprises a normal breathing pattern. It is not clear if this is retrieval of past collected data that happens to reflect a normal breathing pattern or if this is data that amounts to a template of what should constitute a normal breathing pattern for patient. Examiner is applying the former interpretation as it is reasonable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 11-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,890,490 A to Aylsworth as evidenced by AWM-3300-V Datasheet (“Datasheet”).
As to claims 1 and 11, Aylsworth discloses a system/method for monitoring and managing a patient's oxygen therapy and breathing, wherein the system comprises: 
a sensor device configured for detecting a pressure variation of a flow of oxygen at a nasal cannula during an oxygen therapy, wherein the sensor device is configured to be fluidly couplable with the nasal cannula, wherein the nasal cannula is configured for dispensing the oxygen to a nasal cavity of a patient, wherein the sensor device is configured for generating at least one sensor data of the pressure variation based on the detecting of the pressure variation of the flow (see Fig 1-2, element 33 and col 4, ln 12-20 – Examiner notes that the AWM-3300-V is a differential pressure flow measurement device; see Datasheet, attached); 
a processing device communicatively coupled with the sensor device, wherein the processing device is configured for: 	
	analyzing the at least one sensor data (see col 2, ln 14-16); 
	determining a problem associated with the oxygen therapy based on the analyzing, wherein the determining of the problem comprises detecting a non-compliance of the oxygen therapy to a therapy schedule of the oxygen therapy (col 2, ln 20-33: “The computer includes storage means for storing a patient prescription, comparison means, and alarm means. The comparison means compares the signal from the flow sensor to the stored prescription to ensure compliance with the prescription. If the comparison means determines that the prescription is not being complied with, the computer will activate the alarm means. The alarm means may include means, such as an audible or visible alarm, for notifying the patient that the prescription is not being complied with, and/or means, such as a modem, for informing a remote health care provider that the prescription is not being complied with. The computer also stores the data from the sensor. This data may then be downloaded to another computer either directly or over a telephone line.” ; and 
	generating a notification of the problem based on the determining, wherein the generating of the notification comprises generating of a compliance notification of the non-compliance based on the detecting of the non-compliance of the oxygen therapy, wherein the notification comprises the compliance notification (see above); 
a communication device communicatively coupled with the processing device, wherein the communication device is configured for transmitting the notification (see above); and 
a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the notification (see above – the notification is stored before it may be uploaded to another computer or transmitted using a network).  
As to claims 2 and 12, Aylsworth  further discloses a presentation device communicatively coupled with the processing device, wherein the presentation device is configured for presenting the notification (see col 2, ln 20-33 – a visible or audible alarm is a presentation device).  
As to claims 8 and 18, Aylsworth further discloses wherein the processing device is configured for generating a pressure data based on the analyzing of the at least one sensor data, wherein the communication device is configured for transmitting the pressure (see Fig 1-2, element 33 and col 4, ln 12-20.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5, 9, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aylsworth in view of US 2019/0201647 A1 to Truschel et al. (“Truschel”).
As to claims 3 and 13, it is not clear that Aylsworth discloses wherein the at least one sensor data comprises a patient respiration data, wherein the patient respiration data comprises a breathing pattern of the patient during the oxygen therapy, wherein the processing device is configured for: 
analyzing the patient respiration data; 
detecting an incident of a critical breathing pattern in the breathing pattern of the patient based on the analyzing of the patient respiration data; and 
generating an alert based on the detecting of the incident, wherein the communication device is configured for transmitting the alert.  
However, in a similar invention, Truschel discloses a processing device configured for 	analyzing the patient respiration data (see [0081]-[0085]); 
detecting an incident of a critical breathing pattern in the breathing pattern of the patient based on the analyzing of the patient respiration data (see [0081]-[0085]); and 
generating an alert based on the detecting of the incident, wherein the communication device is configured for transmitting the alert (see [0081]-[0085]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxygen therapy delivery and monitoring of Aylsworth with the critical breathing pattern recognition of Truschel in order to achieve the predictable result of notifying the patient or a caregiver of potentially dangerous breathing conditions (or lack of breathing).
As to claims 4 and 14, Truschel further discloses wherein the storage device is configured for retrieving a patient data, wherein the patient data comprises a normal breathing pattern of the patient, wherein the processing device is configured for: 
processing the patient data and the patient respiration data; 
detecting an abnormal situation during the oxygen therapy based on the processing of the patient data and the patient respiration data; and 
generating a second notification based on the detecting of the abnormal situation (see [0081]-[0085]).  
As to claims 5 and 15, Aylsworth further discloses wherein the storage device is configured for retrieving a patient data, wherein the patient data comprises a normal breathing pattern of the patient, wherein the processing device is configured for: 316/801,455 
processing the patient data (see col 8, ln 15-32); and 
generating a therapy program based on the processing of the patient data, wherein the communication device is configured for transmitting the therapy program (see col 8, ln 15-32 – delivering therapy based on the pattern of breathing that the system has observed).  
As to claims 9 and 19, Aylsworth fails to disclose wherein the sensor device comprises a microprocessor, a wireless module, and a memory, wherein the microprocessor is configured for performing at least one computational process, wherein the memory is configured for storing a data associated with the sensor device.  
However, Truschel discloses such a device (see Fig 2A, elements 110 (sensor device), 244 (wireless module), 240 (processor), and 242 (memory), wherein the microprocessor is configured for performing at least one computational process (see [0040]), wherein the memory is configured for storing a data associated with the sensor device (see [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxygen delivery and notification system of Aylsworth with the sensor and associated electronics of Truschel in order to provide the predictable result of making the device portable.
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aylsworth in view of Truschel as applied to claim 4 above, and further in view of US 2010/0240945 A1 to Bikko.
As to claims 6 and 16, neither Aylsworth nor Truschel appears to disclose wherein the processing device is configured for deleting at least one of the at least one sensor data, the patient data, and the patient respiration data, wherein the deletion is subsequent to the analyzing of the at least one sensor data and the processing of the patient data and the patient respiration data.  
However, in a similar arrangement, Bikko discloses a processing device that is configured for deleting at least one of the at least one sensor data, the patient data, and the patient respiration data, wherein the deletion is subsequent to the analyzing of the at least one sensor data and the processing of the patient data and the patient respiration data (see [0041]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aylsworth and Truschel to have the processing device delete the sensor data after analyzing it, as taught by Bikko. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            ctio